El Juez Asociado Señob Woi/f,
emitió la opinión del tribunal.
Éste es nn pleito para recobrar la suma de $1,381.66 con intereses. Por razón de las admisiones del demandado la, controversia durante el juicio se limitó a la cuantía de los intereses adeudados al demandante. Éste presentó cuentas y su bijo ofreció testimonio tendente a demostrar la suma exacta reclamada. El demandado ocupó la silla testifical para negar las declaraciones del Mjo del demandante y trató de demostrar que una cuenta rendida por el demandante mismo era por una suma menor. La Corte de Distrito de Mayagüez creyó las manifestaciones del hijo del demandante, no dió crédito a las del demandado Irizarry, y dictó sentencia en favor del demandante por la suma probada por éste durante el juicio.
El único punto a considerar en esta apelación frívola es la presentación anterior de una cuenta a los demandados por una cantidad menor. En realidad el demandante así lo hizo, mas aparece claramente de la prueba que la cuenta ren-dida lo fué para el año 1932 y que se adeudaban intereses adicionales correspondientes a períodos no incluidos en dicho año, todo lo cual fué demostrado por la prueba general ofre-cida por el demandante en el juicio.
 En lo demás, no hallamos error en la resolución del conflicto de la prueba ni en el hecho de que el demandante no diera aviso alguno antes de radicar el litigio. El argumento fué que la obligación principal tenía una fecha fija que posteriormente se permitió que continuara a la deriva, pero en estas cuestiones la radicación de la demanda es suficiente requerimiento.
La corte impuso propiamente las costas. La sentencia debe ser confirmada.
Los Jueces Asociados Señores Cóñdova Dávila y Travieso no intervinieron.